OFFICE OF THE~ORNEY            GENERALOFTEXAS
                                       AUSTIN




    Bon.   Ben J. Dean
    Distrlot ?Ittorney
    Breoksnridps,      Toxaa

    Dear Sir:




                                                            reeslved    mad oum-
                                                           te rrm yf3ur ropoa*t

                                                            8y8tom, aud the
                                                             lutri0mt   r8e6
                                                                l utdp e y to
                                                                la lx e o uh e r


                                                 o o llo o ted
                                                             wa ddep mlted
                                               X~O?UJUOt h ia dfsO0U&d
                                                o r epaid oat d:th o ru


                                      uy retmUtt EO~~J
                                                     in Thor
                                                           roe
                                      all or auoh expenma,       exrept durlne
                                     August   aad Gepterabur,   wima thara   lr
                                      in   the ru ao00uutto      pmy the dopoblu,
                              r oonteqlatse borroulrtg ono\rpsr aotrrl
           Woe thhbbask to place In tha fsa aeoarintand pey the
           deputies, md inqulxss whether or net the interest on thir
           mnoy     so barraved ra     saoh purpcwteslap bs lawful4 dedaoted
           bg him es ewmm~       of his    0rri64.
                 nkrtiole 3891, R. 8., pmvidoa that the oftiaers
           ooveped by such article, abieb include the ta,x nssefmbr
           aad 4o114etor, sh8u   oat af tbn 0 r4n     fees OS his 0Stiee
           pay the amount the hira, togother -%&ho
                                              w         aa?ariu OS his
           assistant& and deputier,  aad other autthorlted 4xp4nror and
           that the bnlanoe shall b4 4OQOMtCd     for t&s f444 of otrleo.



t
              "Art&o14 3897, 2. s,, pPoriau that     at tbbl OlQ44
        tat 4a0h aont   th4  0rti0n4  08 4 re4 ban18 eban 14aka ad
        3 pd            report roqulre4 by 14~ an itsuiaod au4
        sworn atstom4nt    Of all or *CB4 aotual md  n40444ar~
        4qpanoe4* inoume4 by him in the eonduot or his orff00.

              %6id ut1cl.e proride that such snpenae aomunt
        la subjeot to tke audit at the oounty audltr, and it                                 11
        appears that any it6a or muah 4xp4m4  wu not lnourrd
        OS   wae    not    *a    n4ee4ury      expease       OS   0srf04*   sucrb   it4dw
        shall be rsfsoted.
                   '1 should liks to a8k you the following quastloarr

                   '1.     Doom tha term ~euxmnt rsas or offJoe* aatianul
        In   &t5010        fs91 oonttaplats t&t ths ealatrleret a*rl&aat*
                                              and 0ouM not be paid out et

              "2. %ould Interestpsld on borrow& 8-q      to w    the
        sriarls@ of such b4pulii44 be, ~n406uarp 4xpas48  incurred
        by hti in the aomluet of his efifae’ as oontemplat6d by
        tutin1o 38997”
                   Asticlle      3897, Vw~oit’a       Aaaotated        foxar UbLI      dktutu,
provide* for the t%ling OS amiual aoaouats by souaty orf'io-r.
                   f&iole        38911 vsmocle        nnrrotatod Tams          QiviZ   38atutu,
prOed         in    put        aa fol~tw:

              wm3h Oirioer   rimed fn this Chnpter &all rmt     out
        OS the ourrcant roes OS tiis africo pay or be paid the auctrab
        allcm4d Urn ~Msr tha prnvisia~a of Art&oh j86>, togother
        dth t&4 oaiarios of his alulrbntr and deptati4s,axkd
        authcbriaed4xpoaees unclerA&t614 3899, an4 th4 uovnt
        ~6048~61j-        t0    oovw   ooet8    or   prwda         c~tiwPl4tevo-r   surety
        bma atagb4 r4quir4d by la*. Zr the oursat re4m Of mtaeh
        of-fgaa~oll~etdi in any yaar be aore t&an tha umkmt RaMed
        to pap the arParsntaebw~4 sp4oirisd, ama4 shall be deowd
        aoes4 mm,    80d t3helL bk ai4p044d   Or in the aamer heraia-
        artu proridea.~  ( rbad
                              wseorln~    eura)
m.   Bea J. Dean, pago 3


         hotion (a) af Article m,               Vomoa*o       Anndated
Texae Civil Btatutor, reads ir. part           as   iollomr

         "At ths aloftaof woh monEh of his tmure ef d'fl.@
     esah offleer aamd hrsln who la ociapens8ted         an a feo
     b&h   8hall 8mke al part of the report now rrqwire4 by
     law, an itaeimd and mora rtatozmnt or all tbs actual
     aad aeoouuy      expeaaea iarrrred by him ln the @oa$uot
     0r'hia 0tri00, 6UOh a0 staUcmsry, rteapo, tol8phcmo,
     promlam on offiol~l8~ bonda, ina1adln~ tbo rest of
     raety bond8 is hi8 Deputlm,         reaiue on fira, btzraarr,
     theft, robbery inSraE       protooP in& pub110 fun$m, travel-
     1s~ crxp01%80r mad othw nsW88az~ *Xpti#Wl. . . * %!h.
            Of *ril8tie8
     (Ilrollltt            paid t0 &8f8tWt8    Calid DiQPtfe8  8h8l&
     rt#, be Olau?l~ 8hOuB br 8aOh oifisar, giving tho nmo,
     p~ltlon ad amouat paid saah; aad la no meat mball
     8ay   orrieer    8bm     any goata    amount than aottdly       p8ld.
     may 8iiohk818tMt           Qr %pUt~.’
            Th* au0 M Qua08 vo. Sktoj    1oQ 5.H. (Zd) 397,
OOlb8tTUUSOOti@l2(8) Of Artlo      )sm$ v.A.%&,       U #Wtiti
lJl 1933, 8?ltIhad8 that the 6QOWOO O?‘orriOO,in a in 08UILt~,
other than those eqMnditore8 in oonneotloa uith autamebilo8,
ubioa an offlcrori8.autha~fzad to o&&la!at doduotiarr, UIo
tit6d     t0 8ktiORU~,   8tUp8, tOh@WU,     tWlVelil%&  93@‘$“,
#ad other    almS3u aeoe8ury upoau8,    the rub o? bj
-OS’18 beia(:,&~gli& t0 qua&i@ the:@m6ral kPlllgtW@by           th0
rpsolally eakmqated Ptau an4 to mmtrlet it8 asanlng t*
apen8or Ot ths..8um klrd 01~ahwaster.
         Ia t&o euo of Boa4 vu. state Tex. Qlr. ,App., 73
                     refused thr sh&r
8. W, (24) &ll;'w%?ltt                    or, Dalla8 CoountSr
olafad as an sqmmo    .of miw  oewtdn itaatr   or lntwert 08
mosey bqmtmed to operate hllrofffee. The Courtjo? Ciril
Apppaalrdlapaed or ssid iteas in t&O rollorrlae; l-go:

           **   it-         0r ilrtOrOd. pia   by th0 8hOrirr 0a po-
     #or&l x&&u8 are net allaable tmd@W arti     3899 8e ai
     deduotida iOr aooouat Can8a606888Fy eX&MB6e infXWW&
     ky hin ia the oeaduot of hi8 otfior. 3t bar baaa
     repeatedly held, by oourt8 at this 8tats, that the
     sqtenaea entuxera$d by atatotts --that 10, *8t6t10iKO?Jrp
     stampa, ttiephaas, trataflag sxpmcle8' - fir the md0
           ana aharaota or oft100 upe08u    rbloh ay be paid for
           out 0r th0 reee at 0frl08.  It mattur  not ha* mlloh
           the money may ha?8 been neoW.4 and the emer~saay erieted
           ror a loan of mme~ to the ehsrifr to properly ooadoot
           hia Ofri6at in the abaeaae ei a 8tntUtwp prmlaion,
           neither tba ploaeyloaaod, aor the iatereat paid oa the
           lam    ma be al&mad a8 an expenas incurred by tbr
           8horifr in the ooaduat or hlr oifiao. Cs8ay v. stato,
           8AmR)   CameronCouAt7 t* ICOf, mpra.”
              we aaaume rrom nbur letter   that the depot108 wore
    hirsd with the apyrovn’f or ratifieatioa   or the a01amlaai0n0r8~
    aourt. k.didS 3903, hl’AOli’8 diAUOt8bd %XAA CiVil      St8tUt.8,
    88t8 t& ~~iiaum aaOtuit#wbioh say bo elUnmd 88 enaltal8d.aria8
    for doputioe, Oeai8tantO and OlM'k8.
             There ia no law prehibitlag the tax aowmor-oalloetor
    ia a ioa aounty troa win& the 88hrir of his aeputioo out
    '&   hi0   JW8OA81   fUQdB ii h0 h88 A0 r-8      OA h8Ad t0 WV        88Ro.
    It 18 (#Iroplalca that muoh Offlew SU&.~ be uttltlO& TV ruoup
    U8b W ?Oi.8dDr8808itt rQP 8UOh pVIq      OlltOf fOO8 Of Offi
    rhloh oama la later am &irla$ the fire&l par.
             It 18 OW   hrrthW O$tbiOA~that8uOh Qffi0.P rc#tla
    AOt bo latitled to iAta?eAt AA -Oh   bozroue6  BOAOY a8 aA
    Cnyr~W  Or OiiilI8.  (Sea Hood f. minto, sopra.)

                                                   'lUj   tXcO4   YOU'8

I



                                                            %.    Je hAAiAg
                                                                   A88i8bsn t

    wJF:UdY
                         APP~@,IE~:AuG 4,   1942